Citation Nr: 1108875	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  09-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.   Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine with L5-S1 disk herniation with left sciatic radiculopathy and urinary symptoms.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a lumbar spine disability. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for bilateral carpal tunnel syndrome (claimed as pain on arms and hands), to include as secondary to a lumbar spine disability.   


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.



ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran served on active duty from October 1975 to January 1988 and from February 1989 to March 1992.  Notably, the character of discharge from the Veteran's second period of service was other than honorable; however, a September 2005 Administrative Decision by the RO determined that the character of discharge is not a bar to VA benefits under the circumstances of this case.  Therefore the Veteran is eligible to receive benefits for service-connected disabilities.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the RO in Nashville, Tennessee. 

The Board notes that the Veteran requested a hearing before the Board and such was scheduled to take place in June 2010.  The Veteran did not appear for the videoconference hearing and no explanation was given.  

Although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  In fact, he reported that he is currently employed by a car rental company.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  




FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's lumbar spine disability has been productive of subjective complaints of pain and stiffness.  Objective findings include motion of the thoracolumbar spine limited as follows: flexion to 85 degrees, extension to 30 degrees, lateral flexion to 30 degrees on the left and right, and lateral rotation to 30 degrees on the left and right.  He has not had any physician-ordered bedrest or incapacitation during the period on appeal.

2.  Neurological impairment related to the lumbar spine disability results in mild incomplete paralysis of the left lower extremity.

3.  Neurological impairment related to the lumbar spine disability results in urinary frequency of awakening to void twice per night. 

4.  The evidence of record does not show a current diagnosis for a right knee disorder. 

5.  The evidence of record does not show left knee pain in service; pathology was not present for many years thereafter; and it is not caused by his service-connected lumbar spine disability. 

6.  The evidence of record does not show carpal tunnel syndrome in service; pathology was not present for many years thereafter; and it is not anatomically possible that the Veteran's lumbar spine disability caused his carpal tunnel syndrome. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine with L5-S1 disk herniation have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code (DC) 5243 (2010).

2.  The criteria for entitlement to a separate rating of 10 percent rating for left sciatic radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, 4.124a, DCs 5243, 8520 (2010).

3.  The criteria for entitlement to a separate rating of 10 percent for nocturia (urinary frequency) have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, 4.115a (2010).

4.  A right knee disorder was not incurred in or aggravated by active service, nor is it the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

5.  A left knee disorder was not incurred in or aggravated by active service, nor is it the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).

6.  A bilateral carpal tunnel syndrome disorder was not incurred in or aggravated by active service, nor is the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also advised the Veteran as to how VA assigns disability ratings and effective dates as per Dingess.  

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of outpatient treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the Veteran's service treatment records, VA outpatient  treatment records, private treatment records, and scheduled a specific VA examination regarding the issues at present.  

As noted, the Veteran was provided with a VA examination relating to his thoracolumbar spine disability, carpal tunnel disorders, and bilateral knee disorders in February 2008.  There is no objective evidence indicating that there has been a material change in the severity of his thoracolumbar spine disability since the February 2008 VA examination.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  

Here, the Board finds the February 2008 VA examination report to be thorough and adequate upon which to base a decision with regard to his claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability under the applicable rating criteria.  There is no indication that the examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant facts.  

Based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).


The Court of Appeals for Veterans Claims (CAVC) has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the CAVC in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2010).  Here, the disability has not significantly changed and a uniform evaluation is warranted.

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

Historically, service connection for the Veteran's thoracolumbar spine disability was established in a rating decision of January 2006, with an effective date in June 2005, and rated as 10 percent disabling.  In November 2007, he requested an increased rating and the 10 percent rating was continued in June 2008.  In July 2008, he disagreed with the disability rating and asserted that his service-connected disability warranted a higher rating.  

The Veteran's service-connected thoracolumbar spine disability has been rated by the RO under the provisions of Diagnostic Code 5243 for intervertebral disc syndrome.   

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  



A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) instructs VA to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating intervertebral disc syndrome (Diagnostic Code 5243), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Moreover, an "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.

The Board has reviewed the evidence of record and finds that the weight of evidence does not support the next-higher 20 percent rating.  

Outpatient treatment records indicate that in October 2007, the Veteran visited the emergency room for his lumbar spine.  He reported that he strained his low back at work three days prior to the visit.  

Next, the Veteran underwent a VA examination in February 2008.  The VA examination revealed forward flexion from zero to 85 degrees extension of zero to 30 degrees, lateral rotation of zero to 30 degrees bilaterally, lateral flexion of zero to 30 degrees bilaterally.  All were without pain.  Range of motion was not limited by repetitive use.  

Additionally, at the time of the February 2008 VA examination, the Veteran reported that flare-ups occurred with prolonged sitting or standing, bending, and lifting.  He reported that flare-ups are mild and that he continues to go to work during flare-ups and do his daily activities.  He reported that his disability has a moderate impact on chores, sports, recreation; a mild impact on shopping, exercise, traveling, bathing; and no impact on feeding, dressing, toileting or grooming.  Further, he is able to walk 1 to 3 miles.  He denied any incapacitating episodes, although he reported that he did miss less than one week of work due to appointments and back pain.  

A June 2005 X-ray of the lumbar spine reviewed in conjunction with the February 2008 VA examination indicated that there was a straightening of the normal lordotic curve and marked narrowing of L5-S1 interspace.  

A March 2008 private MRI report indicated complete desiccation of the intervebral disc and complete loss of disc space height with reactive end plate changes, at L5-S1.  The report also indicated mild acquired neuroforaminal narrowing bilaterally at L4-L5 and on the left at L5-S1.  Other minimal degenerative changes were noted at L1-L2, L2-L3 and L3-L4. 

A February 2010 outpatient treatment record an impression of lumbar strain was noted regarding the Veteran's report of a slip on ice.  An X-ray at the time indicated that the disk interspace was further narrowed when compared with study in 2008; however, the spine showed normal alignment without other abnormality. 

VA outpatient treatment records indicate that the Veteran's low back pain was controlled by medication during the entire period in question.  

Based on the foregoing, a higher (20 percent) disability rating is not warranted for limitation of motion.  Indeed, objective evidence has indicated forward flexion of the thoracolumbar spine greater than 60 degrees.  Further, the evidence has not shown muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Notably, although a June 2005 X-ray reviewed in conjunction with the February 2008 VA examination indicated straightening of the normal lordotic curve, a physical inspection by the VA examiner revealed no reverse lordosis.  Similarly, a March 2008 private MRI and February 2010 VA X-ray did not contain any impression regarding reverse lordosis or other abnormality.  

Nevertheless, the evidence reflects neurologic symptomatology throughout the rating period on appeal.  For example, at the February 2008 VA examination, the Veteran complained of nocturia, erectile dysfunction, numbness and paresthesias.  He also reported sharp, shooting, burning, and tingling left sciatic pain.  The February 2008 VA examiner determined that the etiology of erectile dysfunction, but not the other complaints, was unrelated to the claimed lumbar spine disability.  As such, the Board will address each neurological symptom separately.

First, the Board finds that the Veteran is entitled to a separate compensable rating for radiculopathy for incomplete paralysis of the sciatic nerve under DC 8520.  A compensable rating for incomplete paralysis of the sciatic nerve is warranted when the symptoms are mild. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

The Board finds that the medical evidence detailed above supports a finding of mild neurological manifestations of the lower left extremity, but no more.  The Veteran underwent a sensory nerve function study as well as a peripheral nerve study in conjunction with the February 2008 VA examination.  The sensory function report was normal.  The peripheral nerve study also revealed normal results.  However, the VA examiner diagnosed left sciatic radicular pain with etiology of degenerative disk disease of the lumbosacral spine with disk herniation at L5-S1. The examiner also opined that nerve dysfunction, neuritis, was present.   As such, a separate compensable rating, but no more, is warranted for mild incomplete paralysis of the sciatic nerve throughout the rating period on appeal.

Next, the Board finds that the Veteran is also entitled to a separate compensable rating for nocturia.  As previously mentioned, the Veteran reported symptoms of nocturia, as well as other neurological manifestations, at the February 2008 VA examination.  When asked if the manifestations were unrelated to the Veteran's lumbar spine disability, the VA examiner answered yes.  When asked to explain the etiology of the unrelated neurological manifestations, the VA examiner only answered regarding erectile dysfunction.  As the VA examination report is unclear as to the etiology of the Veteran's nocturia, the Board gives all benefit of the doubt to the Veteran in attributing his nocturia to his lumbar spine disability.   

Regarding nocturia, at the February 2008 VA examination, the Veteran reported that he had urinary frequency of awakening to void two times per night, which if separately evaluated would warrant a separate 10 percent rating under 38 C.F.R. 
§ 4.115a for voiding dysfunctions.  Based on the foregoing, the Board finds a separate compensable rating for nocturia is warranted.  

A higher rating for nocturia is not warranted as a 20 percent rating would require awakening to void three to four times per night or other genitourinary system dysfunctions such as renal dysfunction, a voiding dysfunction that requires wearing of and changing absorbent materials two to four times per day, an obstructed voiding dysfunction that requires intermittent or continuous catheterization, or recurrent urinary tract infection requiring drainage, hospitalization and/or continuous intensive management.  The Veteran has not complained of any of those dysfunctions. 

Further, the Board has also considered the Veteran's complaints of erectile dysfunction but finds that a separate compensable rating for that disorder is not warranted as the February 2008 VA examiner specifically opined that erectile dysfunction is not related to the Veteran's lumbar spine disability because it was present before his lumbar spine disability and is intermittent.  

Regarding the DeLuca provisions, the Board notes that at the February 2008 VA examination the Veteran described pain with prolonged sitting or standing, bending and lifting.  He reported that he treated his flare ups with heat and rest.  Moreover, he reported that flare-ups are mild and that he continues to go to work during flare-ups and do his daily activities.  He reported that his disability has a moderate impact on chores, sports, recreation; a mild impact on shopping, exercise, traveling, bathing; and no impact on feeding, dressing, toileting or grooming.  Further, he is able to walk 1 to 3 miles.  He denied any incapacitating episodes, although he reported that he did miss less than one week of work due to appointments and back pain.  As previously mentioned, the February 2008 VA examiner noted that the Veteran's range of motion was not limited by repetitive use.    

In sum, a rating in excess of 10 percent, for the entire period on appeal, is not warranted for the Veteran's lumbar spine disability.  Nonetheless, separate compensable ratings are warranted for the neurologic manifestations of the lower left extremity and nocturia.  In reaching these conclusions, the benefit of the doubt doctrine has been applied where appropriate.

The Board has also considered the Veteran's statements regarding back pain and sharp, shooting, burning, and tingling left sciatic pain.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, although the Board finds the Veteran's statements credible, the Board finds the medical findings, which directly address the criteria under which the disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied as to the lumbar spine disability. 

Finally, the disability does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular rating is made.  38 C.F.R. § 3.321(b)(1) (2010).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as governing norms.  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are present, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.



In this case, there has been no showing that the Veteran's disability picture for his lumbar spine disability and resulting radiculopathy and urinary disabilities could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The criteria provide for higher ratings, but as has been explained thoroughly herein, the currently assigned rating adequately describes the severity of the Veteran's symptoms for these disabilities during the period of appeal.  Given that the applicable schedular rating criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization and interference with employment.  Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.

Service Connection

As mentioned in the introduction above, a September 2005 Administrative Decision by the RO determined that the character of discharge is not a bar to VA benefits under the provisions of 38 C.F.R. § 3.12(d)(4) (2010).  Therefore, the Veteran is eligible to receive VA benefits and analysis of the various service connection claims may proceed. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Right Knee

Here, the Veteran claims service connection for the right knee, including as secondary to his service-connected lumbar spine disability.  Regarding the right knee, the first element of Wallin has not been met.  First, although a February 2008 outpatient treatment record indicates that his right knee was evaluated for pain, the record contains no professional assessments regarding a diagnosis of the right knee.  Additionally, the February 2008 VA examiner did not diagnose a disorder of the right knee and as shown below, opined that the Veteran's knee pain was not related to his lumbar spine disability.  

In this case, Wallin element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does not contain any evidence of a current disability of the right knee.  Essentially, the Veteran's primary complaints and manifestations involving the right knee consist of pain.  In this regard, to the extent that the Veteran currently has right knee pain, it is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the service connection claim for a right knee disorder was filed in November; there was no evidence of a clinical disability/diagnosis of the right knee on file at that time (resolved or unresolved) nor has such been presented at any time subsequently since the claim has been pending.  The situation involving the right knee is distinctly different from that of the left knee, in this case.  Although the file contains indications of left knee disorder, as explained below; no such clinical findings of the right knee have been made.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a right knee disorder.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

	Left Knee

Here, the Veteran also claims service connection for the left knee, including as secondary to his service-connected lumbar spine disability.  Regarding the left knee, the first two elements of Wallin have been met.  A review of record establishes that the Veteran has been diagnosed as having knee arthralgia and left knee chondromalcia.  He is also in receipt of a 10 percent disability rating for a service connected lumbar spine disability.  Thus, the outstanding question is whether there is sufficient evidence establishing a nexus between the service-connected disability and the current disability.  The competent and credible evidence of record does not support such a finding.

First, as noted, the Veteran underwent a VA examination in February 2008 to evaluate his left knee disorder and determine its relationship to the service-connected lumbar spine disability.  In the February 2008 VA examination, the Veteran reported left knee pain and that he had to wear a brace on his left knee.  After conducting an interview of the Veteran, review of the Veteran's c-file, and a thorough physical examination, the examiner opined that the Veteran's left knee disorder was less likely than not related to his lumbar spine disability.  A January 2008 X-ray of the left knee reviewed in conjunction with the VA examination, indicated a negative impression.  The examiner based his opinion on the fact that the pain in the left knee is arthritic in nature with swelling and stiffness which is intermittent.  Further, the examiner opined that his knee pain is not related to his sciatic radicular disorder because his knee pain is of joint and bone origin.  The examiner also indicated that no joint function was affected by a nerve disorder. 

Next, outpatient treatment records dated in March 2008 note the Veteran's complaints of left knee pain and that initial symptoms began in 2007.  At the March 2008 appointment he was also fitted for a knee brace even though he reported that his left knee was asymptomatic at that time.  Subsequently, in March 2008, the Veteran reported that his left knee felt much better.  Additionally, the treatment records contain no professional assessments regarding a relationship between his left knee disorder and a lumbar spine disability.

Based on the foregoing, service connection is not warranted for the left knee on a secondary basis.  In reaching its conclusion, the Board has also considered the Veteran's statements that his left knee disorder is related to his service-connected lumbar spine disability.  As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  



The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his left knee disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  The Veteran is competent to report symptoms of left knee pain and timing of when he noticed left knee symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board finds his assessment of the onset of left knee pain following a lumbar spine disability competent, and even credible, but not probative under the circumstances of this case.  Rather, the Board finds the etiological opinions of the medical professionals in this case more probative.   

A medical professional has examined the Veteran in conjunction with a review of his medical history, to include his own personal history and complaints, and has opined that his left knee pain is not related to his lumbar spine disability or its neurological manifestations.  The medical professional explained a rational basis for this opinion, outlined above.  The medical professional submitted other likely causes of the knee pain but did not link the disorder to a lumbar spine or neurological disability.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his knee disorder are found to lack any probative value.

Next, although the Veteran has primarily asserted that his left knee disorder is attributable to his service-connected lumbar spine disability, the Board has also considered the claim on a direct basis.  However, this aspect of the appeal must also be denied.  


Service treatment records are silent as to any left knee complaints.  Moreover, the August 1991 separation examination indicated normal lower extremities.  As such, the evidence does not support a finding of a chronic disorder in service.  

Next, post-service evidence does not does not support service connection on the basis of continuity of symptomatology.  Specifically, the Board emphasizes the multi-year gap between discharge from active duty service (1992) and initial reported symptoms related to a left knee disorder in 2007 (a 13-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service"). 

Significantly, prior to February 2008, the Veteran never complained of a left knee disorder at VA outpatient treatment appointments or at the December 2005 VA examination.  Thus, there is no evidence of any left knee problems in service or for many years thereafter.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, however, and for the reasons set forth above, the Board finds that the weight of competent and credible evidence does not attribute the Veteran's left knee disorder to active duty.    

The Board reiterates that it has considered the Veteran's statements that working on an unsteady deck of a ship in service caused stress on his knees which led to his current disorder.  As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms, including those noted in conjunction with working on a ship's deck, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.   Although the Board finds that the Veteran is competent to testify as to when he noticed knee pain, the Board finds the Veteran's statements are not credible.  In particular, the Board emphasizes the lack of in-service complaints and the length of time between service and the initial post-service complaints.  The Veterans unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government, lacks persuasiveness.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

In sum, in the absence of any complaints during service or for many years thereafter, and no nexus between current complaints and active duty, the evidence does not support a grant of service connection on a direct basis.  This aspect of the appeal is also denied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied as to a left knee disorder.

	Carpal Tunnel Syndrome

The Veteran essentially contends that his hands symptoms, identified as carpal tunnel syndrome, is related to his service connected lumbar spine disorder., or is otherwise related to service.  Regarding the claim of service connection for bilateral carpal tunnel syndrome, including as secondary to his service-connected lumbar spine disability, the first two elements of Wallin have been met.  A review of record establishes that the Veteran has been diagnosed as having a bilateral carpal tunnel disorder.  He is also in receipt of a 10 percent disability rating for service-connected lumbar spine disability.  Thus, the outstanding question is whether there is sufficient evidence establishing a nexus between the service-connected disability and the current disability.   The competent and credible evidence of record does not support such a finding.

First, as noted, the Veteran underwent a VA examination in February 2008 to evaluate his hand and arm pain and determine its relationship to the service-connected lumbar spine disability.  After conducting an interview of the Veteran, review of the Veteran's c-file, and a thorough physical examination, the examiner opined that the Veteran's bilateral carpal tunnel disorder was less likely than not related to his lumbar spine disability.  The examiner based her opinion on the fact that it was not anatomically possible for the Veteran's bilateral carpal tunnel disorder to be related to his lumbar spine disability.  

Significantly, an April 2008 EMG/NCV diagnostic study found no evidence of cervical or lumbar radiculopathy.  The examination findings were indicative of bilateral carpal tunnel syndrome, more on the right side, along with mild right median motor neuropathy, but there was no evidence of cervical or lumbar radiculopathy.  Moreover, remaining outpatient treatment records have not offered any professional assessments regarding a relationship between the Veteran's bilateral carpal tunnel disorder and a lumbar spine disability.  

As outpatient treatment records and a VA examination have not attributed the Veteran's carpal tunnel syndrome to his lumbar spine disability, service connection is not warranted on a secondary basis. 

In reaching its conclusion, the Board has also considered the Veteran's statements that his bilateral carpal tunnel disorder is related to his service-connected lumbar spine disability.  As noted above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza, 7 Vet. App. at 506.  The Board finds that the Veteran is competent to report symptoms of his bilateral carpal tunnel disorder because this requires only personal knowledge as it comes to him through his senses.  See Layno, 6 Vet. App. at 470.  In this case, however, he is not competent to provide testimony regarding the etiology of his carpal tunnel disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007).  Because the cause of carpal tunnel syndrome is not ascertained by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the Veteran's unsubstantiated statements regarding the claimed etiology of his carpal tunnel disorder are found to lack competency.

A medical professional has examined the Veteran in conjunction with a review of his medical history, to include his own personal history and complaints, and has opined that his bilateral carpal tunnel disorder is not related to his lumbar spine disability.  The medical professional provided rationale for her opinion.  Therefore, the Board finds the professional opinion more probative than the Veteran's assessment of the etiology of his carpal tunnel disorder. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on a secondary basis.  

Next, although the Veteran has primarily asserted that his bilateral carpal tunnel disorder is attributable to his service-connected lumbar spine disability, the Board has also considered the claim on a direct basis.  However, this aspect of the appeal must also be denied.  

Service treatment records are silent as to carpal tunnel complaints.  The Board notes that an August 1980 treatment record indicates that the Veteran experienced trauma to his fifth metacarpal.  However, the separation physical in August 1991 indicated normal upper extremities.  As such, the evidence does not support a finding of a chronic disorder in service.  


Next, post-service evidence does not reflect carpal tunnel symptomatology for many years after service discharge.  Specifically, the Board emphasizes the multi-year gap between discharge from active duty service (1992) and initial reported symptoms related to pain in his hands and arms in 2007 (a 15-year gap). See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  Thus, there is no evidence of any carpal tunnel problems in service or for many years thereafter.  The Veteran does not argue the contrary.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, as was discussed above, the Board finds that the weight of competent evidence does not attribute the Veteran's bilateral carpal tunnel disorder to active duty.  Specifically, the record does not contain any objective nexus to service.  

In sum, in the absence of any complaints during service or for many years thereafter, and no nexus between current complaints and active duty, the evidence does not support a grant of service connection on a direct basis.  This aspect of the appeal is also denied.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.






							[Continued on Next Page]

ORDER

A rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine with L5-S1 disk herniation and left sciatic radicular symptoms is denied.

A separate 10 percent rating for mild neuropathy of the left lower radicular group is granted, subject to governing criteria applicable to the payment of monetary benefits.

A separate 10 percent rating for nocturia (urinary frequency) is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for a right knee disorder, to include as secondary to a lumbar spine disability, is denied. 

Service connection for a left knee disorder, to include as secondary to a lumbar spine disability, is denied. 

Service connection for a bilateral carpal tunnel disorder, to include as secondary to a lumbar spine disability, is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


